PER CURIAM.
Appellate counsel has filed a brief in this case pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the record, we find that no issue of arguable merit appears. We note, however, that the plea colloquy conducted by the trial court fell far short of the requirements set out in Florida Rule of Criminal Procedure 3.172. Appellant is, however, without ability to assert an involuntary plea as an issue on appeal, because neither he nor anyone on his behalf filed a motion to withdraw the *943plea. See Gafford v. State, 783 So.2d 1191, 1192 (Fla. 1st DCA 2001) (“Failure to file a motion to withdraw the plea within 30 days waives the issue for appellate review, and the defendant is limited to filing a motion pursuant to Florida Rule of Criminal Procedure 3.850.”).
AFFIRMED.
KAHN, VAN NORTWICK, and HAWKES, JJ., concur.